United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   F I L E D
                                                                  April 18, 2007
                              No. 05-40507
                          Conference Calendar                 Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

JESSE VALDEZ,
                                        Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:04-CR-492-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jesse Valdez has filed a

motion to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967).     Valdez has filed a response.        Our

independent review of the brief, Valdez’s response, and the

record discloses no nonfrivolous issue for appeal.       Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.   Valdez’s motion to strike the

Anders brief is DENIED.     Valdez’s motion to proceed pro se is

also DENIED.     See United States v. Wagner, 158 F.3d 901, 902-03

(5th Cir. 1998).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.